UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 12-3254
                                    ___________

                               ROY ALLEN GREEN,
                                              Appellant

                                          v.

 WARDEN BLEDSOE; ASSOCIATE WARDEN HUDSON; ASSOCIATE WARDEN
 MAJORANA; CAPTAIN TRATE; LT. HEPNER; LT. SCAMPONI; LT. EDINLER;
  BROWN, Health Services Admin; DR. PIGOS; PIEORIA, Physicians Assistant;
                              RN DELEON
                ____________________________________

                   On Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                        (D.C. Civil Action No. 11-cv-00481)
                    District Judge: Honorable John E. Jones III
                    ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   July 12, 2013

            Before: SMITH, CHAGARES and SHWARTZ, Circuit Judges

                                      ORDER

      The per curiam opinion filed on August 8, 2013 in this matter is amended as
follows: On page 5, the extraneous footnote “5” after the word “submitted.” and before
“R&R at 40” is excised.

                                           By the Court:

                                           /s/ D. Brooks Smith
                                           U.S. Circuit Judge
DATED: August 14, 2013